DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 09/22/2022:
Claim 1 has been amended. 
The previous and new prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0300421 to Iritani et al. in view of US Patent Application Publication 2016/0226115 to Wakida et al.
With respect to claim 1, Iritani et al. teach a storage battery container 4 including at least a top surface 41, a bottom surface 42, and a side surface 43, 44, and accommodating a plurality of storage batteries 2, the storage battery container 4 comprising: 
an air supply portion 20 including an air inlet port 26; 
the power source device 1 (a variable heat dissipation device) provided for each of the storage batteries 2 and configured to, when being driven, introduce air from the air supply portion 20 into the storage battery 2 and discharge heat in the storage battery 2 together with the air so as to achieve heat balance of heat accumulation in the storage battery 2; and 
an air exhaust portion 46 provided on the side surface in correspondence with a heat discharge portion 46 of the power source device 1 (the variable heat dissipation device) and including an air exhaust port 46, 
wherein the air supply portion 20 places the air inlet port 26 in an opened state when supplied with electric power, and places the air inlet port 26 in a closed state when the supply of electric power is stopped, and 
the air exhaust portion 46 places the air exhaust port 46 in an opened state when the power source device 1 (the variable heat dissipation device) is driven, and places the air exhaust port 46 in a closed state when (the variable heat dissipation device) is stopped. 
(Iritani et al.: Sections [0035]-[0040]; Fig. 1).
	
	Iritani et al. do not specifically teach the air inlet port provided in the bottom surface in Fig. 1 or the 1st embodiment. 
	However, it would have been obvious as of the effective filing dated of the claimed invention to have the air inlet port provided in the bottom surface since Iritani et al. teach an alternative, which is the air inlet port provided in the bottom surface in Fig. 5 or the 5th embodiment.

	Iritani et al. do not teach the variable heat dissipation device comprising a metal duct through which air flows provided for each of the storage batteries.
However, Wakida et al. teach a secondary battery comprising a duct 50, which has a metal heat transportation section 60, which  transports the heat generated at least in the box body 14 together with the air 48. The heat releasing section 62 is provided downstream of the heat transportation section 60, and releases the heat to the outside together with the air 48 (Wakida et al.: Section [0049]; Fig. 1).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Iritani et al. with the above teaching from Wakida et al. with the motivation of having a means such a metal heat exchanger is common to be used in a battery for removing excessive heat.

With respect to claim 2, Iritani et al. teach the storage battery, wherein the air supply portion 20 includes a door 25 (an opening/closing lid) configured to close the air inlet port 26 by an own weight thereof when the supply of electric power is stopped (Iritani et al.: Sections [0035]-[0040]; Fig. 1).

With respect to claim 3, Iritani et al. teach the storage battery, wherein the air supply portion 20 holds the door 25 (the opening/closing lid) when supplied with electric power, to thereby place the air inlet port 26 in the opened state (Iritani et al.: Sections [0035]-[0040]; Fig. 1).

With respect to claim 5, Iritani et al. do not specifically teach the storage battery in Fig. 1, but Iritani et al. teach the storage battery in Fig. 7, wherein the air exhaust portion includes a communication passage 48 (a tube) having one opening 47 disposed corresponding to the heat discharge portion of the power source device (the variable heat dissipation device) and another opening 46E disposed outside of the side surface 44, and a direction of exhaust through the communication passage 48 (the tube) is horizontal in the upstream (Iritani et al.: Sections [0073]-[0075]; Fig. 7).
Iritani et al. further teach the storage battery in Fig. 5, wherein a direction of exhaust through the air exhaust port is downward (Iritani et al.: Sections [0068]-[0072]; Fig. 5).
It would have been obvious as of the effective filing dated of the claimed invention to have the air exhaust portion includes a tube having one opening disposed corresponding to the heat discharge portion of the variable heat dissipation device and another opening disposed outside of the side surface, and a direction of exhaust through the tube is horizontal and a direction of exhaust through the air exhaust port is downward, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

With respect to claim 6, with teaching from Fig. 7 of Iritani et al., Iritani et al. further teach the storage battery, wherein the air exhaust portion includes a door 5 (a rotary shaft and a rotary plate) that are attached to the air discharging opening 46 of Fig. 1 of the communication passage 48 (the tube) of Fig. 7 in a position closer to the another opening, and the door 5 (the rotary plate) is turned in one direction around the rotary shaft by a wind pressure that is produced as the controller of the power source device 1 (the variable heat dissipation device) discharges the heat when the power source device 1 (the variable heat dissipation device) is driven, to thereby place the air exhaust port 46 into the opened state (Iritani et al.: Sections [0035]-[0040]; Fig. 1).

With respect to claim 7, Iritani et al. teach the storage battery, wherein the air exhaust portion includes a weight provided for the door 5 (the rotary plate) to adjust at least the turning of the door 5 (the rotary plate) in the one direction (Iritani et al.: Sections [0035]-[0040]; Fig. 1).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0300421 to Iritani et al. in view of US Patent Application Publication 2016/0226115 to Wakida et al. in further view of US Patent Application Publication 2017/0187083 to Mueller et al.
With respect to claim 4, Iritani et al. do not specifically teach the storage battery, wherein the air inlet port is provided with a filter configured to prevent entry of dust.
However, Mueller et al. teach a cooling device integrated in the housing for battery comprising air filters 32 and 42 for both air inlet point 30 and air outlet point 40 (Mueller et al.: Section [0032]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Iritani et al. with the above teaching from Mueller et al. with the motivation of having a means such the filters prevent any undesired object from getting in the cooling system.

With respect to claim 8, Iritani et al. do not specifically teach the storage battery, wherein the air exhaust port is provided with a filter configured to prevent entry of dust.
However, Mueller et al. teach a cooling device integrated in the housing for battery comprising air filters 32 and 42 for both air inlet point 30 and air outlet point 40 (Mueller et al.: Section [0032]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Iritani et al. with the above teaching from Mueller et al. with the motivation of having a means such the filters prevent any undesired object from getting in the cooling system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0300421 to Iritani et al. in view of US Patent Application Publication 2016/0226115 to Wakida et al. in further view of US Patent Application Publication 2011/0274995 to Tanabe et al.
With respect to claim 9, with teaching from Fig. 7 of Iritani et al., Iritani et al. do not specifically teach the storage battery, wherein at least a portion of the tube where the rotary shaft and the rotary plate are provided is covered by a hood, and the air exhaust port is provided in a lower part of the hood.
However, Tanabe et al. teach a fuel cell comprising a ventilation air passage having an air outlet 10 with a hood for preventing foreign matter from entering the main body package 1 (Tanabe et al.: Section [0068]; Fig. 5).
It would have been obvious as of the effective filing dated of the claimed invention to have at least a portion of the tube in Fig.7 of Iritani et al. where the door 5 (the rotary shaft and the rotary plate) are provided is covered by a hood from Tanabe et al., and the air exhaust port 46 is provided in a lower part of the hood of Tanabe et al., since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950), with the motivation of having a means such the hood is for preventing foreign matter from entering the system.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        11/5/2022